



Exhibit 10.5








[FORM OF LETTER OF APPOINTMENT]


PRIVATE AND CONFIDENTIAL


[Name of Director]
LivaNova Plc
20 Eastbourne Terrace
London
W2 6LG
18 July 2018
Dear [Name of Director],
Letter of appointment
The Shareholders of LivaNova PLC (the “Company”) on 12 June 2018 [elected] /
[re-elected] you as a member of the board of directors (the “Board”). In
addition, the Board on 18 July 2018 has appointed you as a member of [Name of
Committee] / [and as chair of [Name of Committee]]. Your appointment commenced
on 12 June 2018 and shall continue until the conclusion of the Company’s 2019
Annual General Meeting, subject to the earlier termination by the Company:
1)
For disqualification for any of the grounds set out in Article 30.1 of the
Company’s articles of association, as amended from time to time; and/or

2)
On the grounds of the commission by you of any serious or repeated breach or
non-observance of your obligations to the Company (which includes an obligation
not to breach your statutory, fiduciary or common-law duties).

You will be expected to devote such time as is necessary for the proper
performance of your duties
By accepting this appointment, you agree that this letter is a contract for
services and is not a contract of employment and you confirm that you are not
subject to any restrictions which prevent you from holding office as a director.
Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
law of England and Wales and you and the Company irrevocably agree that the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this appointment or
its subject matter or formation (including non-contractual disputes or claims).
Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter to the Board.


 













--------------------------------------------------------------------------------









 


 
Yours sincerely
 
 
 
 
 
 
 
 
 
 
 
For and on behalf of LIVANOVA PLC
 
 
 
 
 
 
 
 
Name: Damien McDonald
 
 
Title: Director and Chief Executive Officer
 





I confirm and agree to the terms of my appointment as a non-executive director
of LivaNova PLC as set out in this letter.




________________________________________________


Name: [Name of Director]
Date: 
 







